Appeal by the defendant from two judgments of the Supreme Court, Kings County (Owens, J.), *463both rendered April 13, 1984, convicting him of attempted criminal possession, of a weapon in the second degree under indictment No. 4142/83 and criminal possession of a weapon in the third degree under indictment No. 1823/80, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are modified, on the law, by vacating the sentences imposed; as so modified, the judgments are affirmed and the matters are remitted to the Supreme Court, Kings County, for resentencing.
A defendant has an absolute right to be present, with counsel, during crucial stages in a criminal proceeding (see, People v Ciaccio, 47 NY2d 431). Because the defendant was sentenced in the absence of counsel, the matter must be remitted for resentencing (see, People v Taylor, 116 AD2d 678). Thompson, J. P., Niehoff, Eiber, Sullivan and Harwood, JJ., concur.